Citation Nr: 1435667	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-20 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent, prior to October 9, 2013, for the residuals of a gunshot wound to the right hip, muscle group XVII, cortical fracture right femur, greater trochanter with bursitis and mild degenerative joint disease (GSW residuals).

2. Entitlement to an increased evaluation for degenerative joint disease of the lumbar spine, currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for lumbar radiculopathy of the right lower extremity, rated as 20 percent disabling from April 29, 2011 through October 8, 2013, and evaluated as 40 percent disabling as of October 9, 2013.

4.  Entitlement to an increased evaluation for lumbar radiculopathy of the left lower extremity, rated as 10 percent disabling from April 29, 2011 through October 8, 2013, and evaluated as 40 percent disabling as of October 9, 2013.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6. Propriety of the severance of service connection for diabetes mellitus.

7. Entitlement to service-connection for a degenerative condition of the Achilles heel, to include as secondary to GSW residuals.

8. Entitlement to service-connection for peripheral neuropathy of the right lower extremity, as secondary to service-connected diabetes mellitus. 

9. Entitlement to service-connection for peripheral neuropathy of the left lower extremity, as secondary to service-connected diabetes mellitus.

10. Entitlement to service-connection for peripheral neuropathy of the right upper extremity, as secondary to service-connected diabetes mellitus.

11. Entitlement to service-connection for peripheral neuropathy of the left upper extremity, as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri and New Orleans, Louisiana in May 2009, April 2010, September 2012, and December 2013. 

The above-referenced April 2010 rating decision granted an increased rating for degenerative joint disease of the lumbar spine to 20 percent.  Subsequently, the Veteran was also assigned separate evaluations assigned for lumbar radiculopathy of the right lower extremity, evaluated as 20 percent disabling from April 20, 2011, and the left lower extremity in the December 2012 rating decision, evaluated as 10 percent disabling from April 20, 2011.  These evaluations for lumbar radiculopathy were each increased to ratings to 40 percent disabling in December 2013.  Additionally, the December 2013 rating decision granted an increased rating for GSW residuals to 50 percent.  Although higher ratings were granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned from the date of the award of service connection nor has the appellant withdrawn his appeal.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.

Additional evidence consisting of VA treatment records concerning diabetes mellitus was received in June 2014.  The private treatment records were not accompanied by a waiver of RO consideration. 38 C.F.R. § 20.1304(c).  In this case, however, remand is not necessary in light of the favorable decision on this claim.

The issue of entitlement to a separate evaluation for a voiding dysfunction and glaucoma as secondary to his service-connected diabetes has been raised by a January 2013 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for peripheral neuropathy of the right lower extremity, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the left upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. Throughout the appeal period, the residuals of the gunshot wound to the Veteran's right hip were "severe" and manifested themselves through: consistent loss of power, weakness, and lowered threshold of fatigue; limited range of motion; a slow antalgic gait, and a depressed scar. 

2. The Veteran's left hip has not demonstrated "severe" disability of the Group XVII muscle group that is service-connected.

3. The Veteran's degenerative joint disease of the lumbar spine has been manifested through: limitation in flexion to 20 degrees due to pain and severe degenerative disc changes and scoliosis without unfavorable ankylosis of the cervical spine, or unfavorable ankylosis of the lumbar spine. 

4. The Veteran's radiculopathy of the right lower extremity was of "moderately severe" severity throughout the period on appeal.

5. From April 20, 2011 through October 9, 2013, the Veteran's radiculopathy of the left lower extremity was of "mild" severity.

6.  The Veteran's GSW residuals of the right hip and degenerative joint disease of the lumbar spine with associated bilateral radiculopathy of the lower extremities prevent him from securing or following substantially gainful employment.

7. A rating decision in April 2012 granted service connection for diabetes mellitus.

8. The RO proposed severance of service connection for diabetes mellitus in September 2012 rating decision and severance of service connection for diabetes mellitus was made in a December 2012 rating decision, effective March 1, 2013.

9. The Veteran had hemoglobin A1C levels of 6.7 on December 23, 2011, 6.4 on May 11, 2012, and 6.6 on October 23, 2013.  

10.  The Veteran has a current diagnosis of diabetes mellitus. 

11. The grant of service connection for diabetes mellitus was not clearly and unmistakably erroneous.

12. The Veteran is not currently diagnosed with a disability of either his bilateral Achilles. 


CONCLUSIONS OF LAW

1. The Veteran meets the criteria for a 50 percent rating for the residuals of a gunshot wound to the right hip, muscle group XVII, cortical fracture right femur, greater trochanter with bursitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.73, Diagnostic Code (DC) 5317 (2013). 

2. The criteria for a 40 percent rating, but not greater than 40 percent, for the Veteran's degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, DC 5243-5242 (2013). 

3. The criteria for an initial rating in excess of 20 percent, but not greater than 40 percent, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.124a, DC 8520 (2013). 

5. The criteria for a higher initial rating for the Veteran's radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.124a, DC 8520 (2013).

6. The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.16 (2013).

7. The severance of the award of service connection for diabetes mellitus was improper.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.303 (2013).

8. The criteria for service connection for a degenerative heel disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Increased Ratings, Generally

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining a disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

Increased Rating for Gunshot Wound Residuals of the Right Hip

The Veteran is currently assigned a 50 percent rating under DC 5317 for residuals of a gunshot wound to the right hip, muscle group XVII, cortical fracture right femur, greater trochanter with bursitis.  In November 2008, the Veteran indicated that his GSW residuals were causing him increasing problems.  The Veteran has reported that his GSW residuals make it harder for him to perform routine activities and was limiting his ability to drive, walk, bathe, and work.  Due to these complaints the Veteran was granted an increased rating from 40 percent to 50 percent for his GSW residuals, effective October 9, 2013.  The Veteran (through his representative) has argued that he should be entitled to a higher rating since he initially filed his claim for an increase.  

38 C.F.R. § 4.73 provides the schedule for rating muscle injuries.  DC 5317 pertains to Muscle Group XVII, which controls extension of the hip, abduction of the thigh, elevation of the opposite side of the pelvis, tension of fascia lata and iliotibial band, acting with XIV in postural support of the body steadying the pelvis upon the head of the femur and condyles of femur on tibia. The muscle group includes the pelvic girdle group 2: (1) gluteus maximus, (2) gluteus medius, and (3) gluteus minimus. Disability under this provision is evaluated as non-compensable for slight disability, 20 percent for moderate disability, 40 percent for moderately severe disability, and 50 percent for severe disability. 

Under 38 C.F.R. § 4.56(d), ratings for muscle injuries are classified as slight, moderate, moderately severe, or severe, depending on the type of injury sustained, the history and complaints, and objective clinical findings.  For the purposes of evaluating muscle injury, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2013). 

The term "severe" disability includes through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  There would be objective evidence of ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  See 38 C.F.R. § 4.56(d)(4).   

The following are also signs of severe muscle injury: x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electro diagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4)(iii).  A note to the diagnostic code indicates that if the injury is bilateral, the Board must review 38 C.F.R. § 3.350(a)(3) to determine whether the veteran may be entitled to special monthly compensation.

The criteria of 38 C.F.R. § 4.56 are only guidelines for evaluating muscle injuries from shrapnel wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993).

Service treatment records reflect the veteran sustained a penetrating gunshot wound to the right hip in April 1969.  The wound was debrided and closed without difficulty, although the Veteran ran a temperature to 101 degrees for the first 24 hours.  The wound continued to heal and he was sent to physical therapy which was completed in June 1969.  Subsequent service records reflect continued pain and a September 1969 record included a finding of questionable minimal atrophy of the right gluteus medius.  

The Veteran underwent a VA examination in January 2009 as a result of his increased rating claim.   The examiner reported that the Veteran sustained a GSW to the right gluteal region with involvement of the right XVII muscle group in 1969 and still has residual metallic foreign bodies.  The examiner reported that the Veteran had mild residual tenderness in the right proximal gluteal region.  No muscle weakness, atrophy, or contractures were noted.  Physical examination revealed a well-healed, nonsymptomatic scar, normal muscle strength, no muscle herniation, and no loss of muscle function.  The Veteran's joint function was not reported to be affected.  X-rays of the right hip revealed a metallic fragment in the soft tissue adjacent to the femoral head and several tiny metallic fragments were observed above the acetabulum on the lateral margin of the iliac wing with some bony deformity.  The Veteran was diagnosed with a well-healed gunshot wound of the right hip with involvement of the right muscle group XVII with mild residual symptoms.  The examiner did report that during this examination the Veteran was currently in a wheelchair with a left thoracostomy tube due to left pneumothorax.  

In October 2009, the Veteran was seen for an orthopedic consult at the Alexandria VAMC.  The Veteran reported occasional pain in the lateral aspect of his right hip that has become constant and more severe.  The physician noted that the Veteran walks with an unsteady and poorly balanced gait that appeared to be present in just the lower extremities.  The right hip did demonstrate an area of well-localized tenderness, but full range of motion was noted for the hip itself.  The Veteran was noted to have trochanteric bursitis of the right hip and peripheral neuropathy of the lower extremities.  

In February 2010, the Veteran underwent another VA examination regarding his right hip.  The Veteran reported that due to his muscle injury he had weakness, fair balance, and would result in him leaning towards the left while walking and sitting.  He stated that he did not use a cane.  He indicated that he has numbness from his hip to his thigh, calf, and foot, which results in tingling and burning sensations.  His hip pain is worse while lifting, and he cannot kneel, squat, or climb.  He reported that he works at a fireproofing company for 12 years, but is restricted from using ladders or scaffolds at work.  The Veteran reported that his condition has been progressively worsening.  The Veteran reported symptoms of giving way, pain, stiffness, weakness, and moderate flare-ups that occur on a weekly basis.  

On physical examination, the examiner reported findings of deformity, tenderness, weakness, and guarding of movement.  The Veteran's scar was reported to be of 4 inch circumference and depressed but non-tender.  Right hip was noted to have flexion was reported to be from 0 to 110 degrees, extension from 0 to 30 degrees, abduction from 0 to 40 degrees, the right leg could not be crossed over the left leg, and evidence was shown of pain on motion.  He also had additional pain following repetitive motion, but it did not further limit his range of motion.  Additionally, it was shown that the Veteran was unable to stand and lift his right leg due to muscle weakness of the gluteus.  

The Veteran was diagnosed with degenerative joint disease of the right hip, due to GSW residuals, which was noted to have significant effects on his usual occupation. The Veteran was reported to have problems lifting, carrying, decreased strength in his lower extremity, and pain.  This was noted to have moderate effects on activities such as chores, shopping, exercise, traveling, feeding, bathing, dressing, toileting, grooming, and driving, and severe effects on his ability to participate in sports and recreational activity.  

In July 2010, the Veteran returned to the Alexandria VAMC with continued difficulty walking and with balance.  The Veteran was recommended to consider using a cane to improve stability and decrease chance of falling.  The Veteran indicated a reluctance to use a cane, but agreed to use it while not a work as he was afraid it would have an effect on his job.  

In August 2011, the Veteran returned to the Alexandria VAMC regarding falling due to gait imbalance.  He states that the right leg is getting weaker affecting his coordination and balance.  He states that his right foot will get caught behind his left leg and results in falls.  While the Veteran's pain has been chronic, the constant leg weakness was reported to be getting progressively worse.  The Veteran indicated he was developing a fear of slopes and that his right side felt very heavy and numb.  He was no longer able to drive to work due to his right leg.  He indicated that he needs to use his arms to pick his leg up when getting out of the car.  Lumbar x-rays revealed severe chronic degenerative disk changes and scoliosis which seems to have worsened.  

In March 2013, the Veteran reported that his right leg gives out and falls.  His left leg was also becoming weak but "about 90% is the right."  The Veteran reported that it was difficult to go up his stairs at home.  Upon physical examination, the Veteran ambulated with slow but steady gait with cane.  His condition was essentially unchanged except objective decrease in strength on the right side. 

After reviewing the evidence of record, the Board finds that the Veteran's GSW residuals caused "severe" disability throughout the entire period on appeal.  See Hart, at 505.  The Board notes that the Veteran's condition met the criteria for "severe" disability to the XVII muscle group at least as early as his February 2010 VA examination.   During that examination, the Veteran was reported to have symptoms of giving way, pain, stiffness, weakness, and moderate flare-ups that occur on a weekly basis with objective signs of deformity, tenderness, weakness, and guarding of movement.  The examiner reported that the Veteran had a depressed scar of 4 inch circumference and that the Veteran was unable to stand and lift his right leg due to muscle weakness of the gluteus.  While the examiner only noted "severe" restrictions regarding the Veteran's ability to play sports, the Board notes that under 38 C.F.R. § 4.73 as "severe" disability can be indicated by depressed scars indicating wide damage to muscle groups and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  In this instance, the Veteran was unable to stand and lift his right leg due to muscle weakness of the gluteus.  The Veteran's right muscle group condition only deteriorates further throughout the appeal period causing weakness in the Veteran's leg that causes him to trip on sloped surfaces repeatedly.  This weakness causes him to require a cane and eventually a walker to provide support while walking.     

While the Veteran's initial evaluation in January 2009 indicates a higher level of functioning than the February 2010 examination, the Board notes that the Veteran was in a wheelchair with a left thoracostomy tube.  The Board finds that it is unclear how many tests that the examiner was able to perform at the time of the exam due to this condition.  The examiner did not provide measurements of the Veteran's range of motion or comment on his ability to stand and walk under his own power.  Significantly, x-rays in January 2009 reflected a metallic fragment in the soft tissue adjacent to the femoral head along with several other tiny metallic fragments above the acetabulum on the lateral margin of the iliac wing with some bony deformity.  The presence of minute multiple scattered foreign bodies on x-ray is also considered to be a sign of a severe muscle disability.  38 C.F.R. § 4.56(d)(4)(iii)(A).

As the Veteran has consistently indicated throughout the appeal period that he suffers from "severe" disabilities due to his muscle group disability and no detailed examination is available prior to February 2010, the Board finds that after resolving benefit of the doubt in favor of the Veteran that the Veteran's GSW residuals caused "severe" disability throughout the entire period on appeal.  Therefore, the Veteran is entitled to a rating of 50 percent for his GSW residuals as of November 10, 2008.  As this is a grant of the highest schedular rating possible throughout the appeal period, no higher schedular rating must be contemplated. 

As the Veteran is in receipt of a 50 percent schedular rating for Muscle Group XVII, the Board also considered whether the veteran may be entitled to special monthly compensation under 38 C.F.R. § 3.350.  In this case, however, there is no indication that the Veteran has a gunshot wound or any disability of Muscle group XVII.  As such, the condition is not bilateral and special monthly compensation under 38 C.F.R. § 3.350(a)(3)is not warranted. 

The Board has also considered referring the Veteran's claim for a possible extraschedular rating.  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation to determine if a Veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected GSW residuals, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  The rating schedule contemplates "severe" manifestations of a muscle group injury, including:  evidence of minute multiple scattered foreign bodies indicating intramuscular trauma, ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, swelling and hardening of muscle groups, and severe impairment of muscle strength, endurance, or coordinated movement.  None of the Veteran's complaints are such that they are outside of the scope of these considerations.  Therefore, the Board finds that an extraschedular rating for the Veteran's GSW residuals and XVII muscle group disability is not warranted.   See Thun, at 115-116. 

Increased Ratings for Degenerative Joint Disease of the Lumbar Spine and Lumbar Radiculopathy

The Veteran is currently assigned a 20 percent rating under DC 5242-5243 for degenerative joint disease of the lumbar spine.  The Veteran has also been assigned separate staged ratings for lumbar radiculopathy of the bilateral lower extremities.  The right lower extremity is rated as 20 percent disabling from April 29, 2011 through October 8, 2013, and evaluated as 40 percent disabling as of October 9, 2013.  The left lower extremity lumbar radiculopathy is rated as 10 percent disabling from April 29, 2011 through October 8, 2013, and evaluated as 40 percent disabling as of October 9, 2013.  The Veteran contends that these ratings should be higher to fully consider all of the problems associated with his condition.   

Regarding entitlement to a higher rating for the low back disability specifically, the Board notes that the Veteran is currently evaluated under 38 CFR DC 5243-5242.  
Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the hyphenated diagnostic code indicates that Intervertebral Disc Syndrome (DC 5243) is rated under the criteria for degenerative arthritis of the spine (DC 5242).  See 38 C.F.R. § 4.20.  

The Veteran's condition requires analysis of Intervertebral Disc Syndrome (IVDS) based upon its relation to DC 5243 or it could be rated under 5003 due to its relation to 5242. (The Board notes that Veteran is already in receipt of the highest schedular rating under DC 5003).  IVDS can be evaluated in one of two ways.  It can either be evaluated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or according to the Formula for Rating IVDS Based on Incapacitating Episodes (Incapacitating Episodes Formula).  When rating according to the General Formula, any associated objective neurologic abnormalities are rated separately under their respective diagnostic codes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The existing 20 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion not greater than 120 degrees.  Id.  A rating of 20 percent can also be attained if muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour are present.  38 C.F.R. § 4.71a, Diagnostic Code 5243, General Formula.

A 40 percent evaluation is warranted under the General Formula when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine (meaning when considering the adjacent cervical segment as well).  See id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id., Note (5).

The General Formula applies for rating purposes with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

Any associated neurologic abnormalities must be rated separately.  Id., at Note (1).
For the purposes of rating, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., at Note (2).  Thus, the normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id.
     
The Veteran's low back disability can also be rated using the Incapacitating Episodes Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This formula allows for a rating of 20 percent if there have been incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.   

For the purposes of this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

The Veteran was first seen for a VA examination regarding his low back in January 2009.  The Veteran reported having recurrent dull and nagging pains in the low back, which increased with bending, lifting, stooping, squatting, kneeling, climbing, standing/walking for greater than 15 minutes, and repetitive use.  He indicated that he was having radiating pain from his low back into his right leg with occasional tingling, numbness, neuropathic pain, and motor weakness.  At the time of the examination, the Veteran required a wheelchair with a thoracostomy tube due to left pneumothorax and no physical examination was conducted.

The Veteran returned for a full VA examination in February 2010.  The Veteran reported that his low back pain had become more severe.  He reported that he was having radiating pain down into his right toes and into his left knee.  The Veteran indicated that his right leg was getting weaker, but he did not require a cane at this time.  He reported constant moderate low back pain that lasted several hours each day.  He indicated that he was also having radiating pain that caused numbness, tingling, and burning down his thigh, calf, and foot of his right leg.  

On physical examination, the Veteran had an antalgic gait.  The Veteran did not exhibit signs of radiating pain in his upper extremities.  In his right lower extremity, he showed signs of muscle spasms, muscle atrophy, guarded motion, pain with motion, tenderness, and weakness.  The examiner did not note these signs in the left lower extremity.  The examiner also reported decreased sensation in the right lower extremity to a greater extent than what was present in the left lower extremity.  The examiner reported that the Veteran had flexion of the lumbar spine from 0 to 40 degrees, extension from 0 to 10 degrees, and that the Veteran demonstrated objective evidence of pain on motion and evidence of pain following repetitive motion.  The examiner did not give a description of where the Veteran's pain on motion began or give a description of its impact on the Veteran's range of motion.

In October 2013, the Veteran underwent another VA examination of the spine.  The Veteran reported that his condition had continued to deteriorate, which had further reduced his mobility and increased his constant pain.  He reported that his numbness was causing tremors in his bilateral lower extremities.  He indicated that he often has to drag his right leg when walking on an incline.  Upon examination, the examiner noted that the Veteran had flexion from 0 to 45 degrees, with pain beginning at 20 degrees.  Extension was from 0 to 10 degrees with pain beginning at 5 degrees.  Additionally, the back was noted to have further limitations to range of motion upon repetitive use.  

Based upon the evidence of record, the Board finds that the Veteran is entitled to a 40 percent rating based upon limitation of motion of the thoracolumbar spine for the entirety of the appeal period.  During the Veteran's October 2013 examination, the Veteran was only had flexion of the thoracolumbar spine to 20 degrees without pain, while further extension to 45 was possible through pain.  38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As the goal of the rating schedule is to account for the Veteran's functional loss, the Board finds that based upon the overall severity of the Veteran's condition and the fact that he only has the ability to use 20 degrees of forward flexion without pain (which is then indicated to be additionally reduced on repetitive use) that the Veteran's degenerative joint disease of the lumbar spine is most adequately approximated by the 40 percent criteria.  This conclusion accounts for additional functional limitation as due to pain and also recognizes the Veteran's diminished abilities in times of flare-up.  See 38 C.F.R. §§ 4.40; 4.45; see also DeLuca.           

While the Board recognizes that the Veteran's condition is being rated for the entire period, largely based upon limitations from a 2013 examination, the February 2010 examination also indicates limitation of motion to 40 degrees but does not indicate where pain begins on flexion, despite noting objective signs of pain on motion.  Additionally, the Veteran's range of motion was not tested at all during his January 2009 examination.   Therefore, based upon resolving reasonable doubt in favor of the Veteran, the Board finds that a 40 percent rating for range of motion is appropriate for the entire appeal period as none of the earlier evaluations give a full description of the Veteran's disability.  

A higher evaluation of 50 percent is not warranted under the General Formula unless there is evidence of unfavorable ankylosis of the thoracolumbar spine, and a 100 percent rating is not warranted unless there is unfavorable ankylosis of the entire spine.  While the Veteran's symptoms are noted to be severe, each examination has shown that the Veteran has some range of motion of the spine and the Veteran has not undergone cervical or lumbar fusion surgery that can result in complete ankylosis.

As the Veteran has a 40 percent rating for his low back under the General Formula, a rating under the Incapacitating Episodes Formula would not result in a higher disability rating, due the Veteran's separate ratings of 10 and 20 based upon radiculopathy of his lower extremities. (As is noted above, a Veteran is able to receive either ratings based upon incapacitating episodes or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations.  Therefore, separate ratings for neurological manifestations are not allowed in addition to a rating based upon incapacitating episodes.  See 38 C.F.R. 4.14.)  Further, if a higher rating were possible, the Board finds that there is no evidence that the Veteran was prescribed bed rest of at least six weeks during any 12 month period on appeal, which is required for a 60 percent rating under the Incapacitating Episodes Formula.  Thus, the Board finds that the Veteran warrants a 40 percent rating under the General Formula with separate ratings for lower extremity radiculopathy.  

As noted above, the Veteran's right lower extremity is rated as 20 percent disabling from April 29, 2011 through October 8, 2013, and evaluated as 40 percent disabling as of October 9, 2013.  The left lower extremity lumbar radiculopathy is rated as 10 percent disabling from April 29, 2011 through October 8, 2013, and evaluated as 40 percent disabling as of October 9, 2013.  The Veteran has also contended these evaluations warrant a higher rating.  

The Veteran's radicular symptoms are currently rated under DC 8520 based upon incomplete paralysis of the sciatic nerve.  DC 8520 provides for a 10 percent evaluation for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis; and, a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; an 80 percent evaluation requires complete paralysis where the foot dangles and drops, there is no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520. The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.  

The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves: 

Neuritis [cranial or peripheral] characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain [at times excruciating] is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis. The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  See 38 C.F.R. § 4.123. 

Neuralgia [cranial or peripheral] characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. Tic douloureux, or trifacial neuralgia, may be rated as complete paralysis of the affected nerve.  See 38 C.F.R. § 4.124.

As noted above, the Veteran's peripheral neuropathy of each extremity has been assigned multiple or "staged" ratings during the course of his appeal.  This change in rating disability level is responsive to the fact that lay and medical evidence suggests that the Veteran's radiculopathy has increased in severity during the course of his appeal.  Thus, to appropriately rate the Veteran's service connected disabilities, the Board must separately consider the periods before and after October 9, 2013 when the Veteran's disability levels were increased.

Radicular symptoms April 2011 through October 9, 2013

At a VA examination in February 2010, the Veteran reported numbness from his hip to his thigh, calf, and foot, which results in tingling and burning sensations.  This condition caused weakness in the right leg, which caused the Veteran to be unable to stand and lift his right leg due to muscle weakness of the gluteus.  The Veteran did not use assistive devices to aid with ambulation.  

In August 2011, the Veteran returned to the Alexandria VAMC regarding falling due to gait imbalance.  He stated that the right leg was getting weaker effecting his coordination and balance.  He stated that his right foot would get caught behind his left leg and results in falls.  He indicated that he needed to use his arms to pick his right leg up when getting out of the car.  Lumbar x-rays revealed severe chronic degenerative disk changes and scoliosis which had worsened.  

The Veteran underwent a VA examination of the peripheral nerves in June 2012.  The examiner noted that the Veteran reported problems with nerve pain in the bilateral lower extremities for several years.  He stated that he was unable to stand, ambulate, or sit for any prolonged period of time due to his legs "giving-way."  He indicated that he had great difficulty maintaining balance, and that he required a cane for support.  He indicated that he had numbness from hip to his toes bilaterally.  The pain/numbness was described as constant in the right leg and intermittent in the left leg.  He stated that he needed to manually lift his right leg to get it out of a vehicle and that he had fallen several times due to his condition.  

Upon examination, the Veteran displayed decreased sensation bilaterally of the thigh, knee, and ankle.  It was also noted that the Veteran had lost hair on his legs bilaterally.  The examiner noted that the Veteran had moderate incomplete paralysis of the right lower extremity due to impairment of the sciatic nerve, the external popliteal nerve, and the anterior crural nerve.  These nerves also demonstrated mild incomplete paralysis of the left lower extremity.  Both lower extremities were noted to have mild incomplete paralysis of the internal popliteal nerve.

In March 2013, the Veteran reported that his right leg gives out and falls.  His left leg was also becoming weak but "about 90% is the right."  The Veteran reported that it was difficult to go up his stairs at home.  Upon physical examination, the Veteran ambulated with slow but steady gait with cane.  His condition was essentially unchanged except for an objective decrease in strength on the right side. 

In October 2013, the Veteran underwent a VA exam which evaluated his spine and any resulting neurological problems.  The Veteran stated that his legs "feel like lead" and cause him significant problems with mobility.  The examiner reported that the Veteran had decreased sensory capacity in his bilateral thighs and lower legs and no sensory ability in his feet and toes.  The examiner reported symptoms of moderate constant pain of the right lower extremity and mild constant pain of the left lower extremity.  Symptoms of moderate paresthesia and numbness were reported bilaterally.  

From April 2011 to October 9, 2013, the Board finds that the Veteran's radiculopathy of the left lower extremity condition is properly evaluated by a "mild" assignment.  In coming to this result, the Board relies heavily on the assertions of the Veteran that his left leg symptoms are not as severe as those of his right leg.  From the date of application, until his October 2013 examination, the Veteran indicates that his left leg symptoms were not as severe as his right leg symptoms.  Even as recently as March 2013, the Veteran indicated that his right leg was 90 percent of the disability, until his condition deteriorates further.  This finding is also supported by the Veteran's statement on his August 2013 VA Form 9, which stated that his problems had greatly worsened in severity since May 2013.  The evidence does not demonstrate a moderate incomplete paralysis of the left leg during this period.  Rather, the evidence reflects several subjective complaints of numbness of the left leg and although some decreased sensation was noted during the June 2012 examination, the examiner considered these findings and concluded there was mild incomplete paralysis of the left lower extremity.  The Board finds it significant that there were no other objective findings, such as decreased strength, of the left lower extremity.  Accordingly, a rating in excess of 10 percent is not warranted for left lower extremity radiculopathy for this period. 

Regarding the Veteran's right lower extremity, the Board finds that the Veteran's condition is better described by the "moderately severe" criteria.  While the June 2012 VA examiner indicates that the Veteran's right leg condition is of "moderate" severity, the Board notes that this condition affects the nerves of the Veteran's entire right leg and causes routine problems doing simple tasks, such as getting out of a car or walking up an incline.  While the Board notes that as of February 2010, the Veteran's problems with ambulation stemmed from his GSW residuals, the x-ray of August 2011 indicates that the Veteran was suffering from severe chronic degenerative disk changes and scoliosis and his falls were becoming more frequent.  However, a higher rating of "severe" incomplete paralysis with marked muscular atrophy was not demonstrated by the evidence.  Rather, the evidence demonstrated significant subjective complaints and objective findings of decreased sensation and decreased strength.  There was no indication that there was any muscular atrophy.  

Lower Extremity Radicular symptoms after October 9, 2013

The Board finds that after October 9, 2013, the Veteran's current ratings of 40 percent for "moderately severe" bilateral symptoms of the sciatic nerve are appropriate.  While the Veteran has displayed muscle atrophy of his bilateral lower extremities, the Board finds that this has not occurred to a "marked" extent.  The evidence indicates that the Veteran can still use his lower extremities to ambulate with a walker and still occasionally operates his motor vehicle.  Therefore, the Board finds that a higher rating after October 9, 2013 is not warranted for the Veteran's right lower extremity radiculopathy or left lower extremity radiculopathy.

Extra-Schedular

The Board finds that the Veteran's spinal condition and the associated radicular symptoms are contemplated by the rating schedule and no referral for extra-schedular is warranted.  The Veteran's symptoms of limited range of motion, radiating pain, numbness, difficulty ambulating, and prescribed bed rest are all conditions that are contemplated by the ratings schedule.  Accordingly, no referral for extra-schedular is warranted for these conditions.

Total Disability Rating Based on Individual Unemployability

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based upon individual unemployability (TDIU) claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16. 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).

In the instant claim, the Veteran is service-connected for residuals of a gunshot wound to the right hip, evaluated as 50 percent disabling; degenerative joint disease of the lumbar spine, evaluated as 40 percent disabling, lumbar radiculopathy of the left lower extremity, staged as 10 percent and 40 percent disabling, lumbar radiculopathy of the right lower extremity, evaluated as 40 percent disabling, ventral hernia evaluated as 20 percent disabling, diabetes mellitus, evaluated as 10 percent disabling, and a postoperative scar of the left index finger, evaluated as noncompensable.  Thus, the Veteran's combined rating is clearly greater than 70 percent with at least one disability greater than 40 percent.  Therefore, the first requirement of 38 C.F.R. § 4.16 is met.  

The veteran has a college education and previously worked as a sandblaster and painter.  During the Veteran's October 2013 VA exam, the VA examiner stated that the Veteran's service connected back problems did not allow for physical employment activities that involved lifting, carrying, reaching, walking, or standing.  The Veteran was also stated to be unable to perform sedentary employment.    

Although the record reflects the Veteran has at times been reported as unemployable due to other disabilities, the Board finds the examiner's opinion to be probative evidence of the Veteran's inability to perform any substantially gainful activity.  The Veteran's condition and his required medications keep him from being able to perform any job that requires standing or sitting for long periods, and he also has documented problems moving from standing to sitting.  Based upon the evidence of record and particularly the October 2013 examiner's opinion and resolving all doubt in favor of the Veteran, TDIU is granted.    

Propriety of Severance of Diabetes Mellitus

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met. Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994).  As the Board concludes that severance was not appropriate on substantive grounds, any error in following severance procedure is moot. 

Service connection will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous. 38 C.F.R. § 3.105(d). Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth, 20 Vet. App. 482.

The same standards apply in a determination of CUE in a prior decision and a determination as to whether a decision granting service connection was the product of CUE for the purpose of severing service connection; however, for the latter case the reviewable evidence is not limited to that which was before the RO at the time of the challenged rating decision.  See Daniels v. Gober, 10 Vet. App. 474, 480 (1997). see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, VA regulations provide that a change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous. 38 C.F.R. § 3.105(d). The severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence establishes that service connection is clearly erroneous.  Stallworth, 20 Vet. App. at 488. 

The RO determined that the evidence of record established that the Veteran did not have a diabetes mellitus disability for VA purposes.  The rating decision informed the Veteran that "in order to have a diagnosis of diabetes mellitus type II your fasting glucose must be higher than 126 mg/dL on two occasions... Hemoglobin A1C tests have been used in the past to help control blood glucose levels.  In 2010, the American Diabetes Association recommended that the test be used as another option for diagnosing diabetes and identifying pre-diabetes.  Normal is less than 5.7 percent, pre-diabetes is between 5.7 and 6.4 and diabetes is 6.5 % or higher."

The RO informed the Veteran that while he had an A1C 6.7% reading in December 2011, a subsequent test in May 2012 indicated that his A1C was 6.4, which was pre-diabetic.  As the Veteran did not have two A1C readings of 6.5 or higher, the Veteran was notified that he was not considered to be diabetic for VA purposes and service connection was to be severed based upon CUE.

The Board notes that the Veteran's physician maintained his diagnosis of diabetes and his dietary restrictions throughout the appeal period.  The Veteran also received a second A1C rating of higher than 6.5 (6.6) in October 2013.

Based upon the evidence of record, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that there is not clear and unmistakable evidence that the Veteran did not have diabetes mellitus.  The A1C rating that resulted in the Veteran's diagnosis was .1 lower than the required criteria for diabetes after the Veteran already had an earlier A1C rating higher than 6.5.  Further, subsequently during the Veteran's appeal he had another A1C rating in excess of 6.5.  Additionally, throughout the entire appeal period the Veteran stated that he was still being told by his VA physician that he was diabetic and was being asked to treat for the condition as if he were diabetic.  Furthermore, there is nothing in the rating schedule that mandates minimum A1C readings for diabetes mellitus to qualify as a disability for service connection purposes.  Compare 38 C.F.R. § 4.119, Diagnostic Code 7913 with 38 C.F.R. § 4.104, Diagnostic Code 7101 (defining hypertension); 38 C.F.R. § 3.385 (defining hearing loss thresholds)  The Board finds that the evidence of record does not provide a conclusion to which reasonable minds could not differ, particularly in light of the continued diagnosis of diabetes from the Veteran's treating physician and the Veteran's second A1C rating of 6.5 or higher in October 2013.  The Board concludes that severance of service connection for diabetes mellitus was improper.  Restoration of service connection for diabetes mellitus is warranted.  38 C.F.R. § 3.105(d).

Service Connection for an Achilles Disorder

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Thus, in the absence of proof of a present "disability" (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran is seeking service connection for an Achilles disorder that he believes is due to degenerating muscles caused by his service-connected GSW residuals and his service-connected back disorder with associated radiculopathy.  The Veteran indicated that a VA doctor told him that his Achilles tendon "is most likely due to my degenerating muscles causing me to walk right, therefore causing [a problems with his] Achilles heel."  In his August 2013, VA Form 9 the Veteran indicates that his podiatrist is the doctor that found his foot problem is "due to his back problem."

In April 2011, the Veteran visited a podiatrist at the Alexandria VAMC.  The Veteran complained of pain and decreased sensation in his feet.  The examiner diagnosed the Veteran with tinea pedis (athletes' foot), abnormal pronation feet, and radiculopathy secondary to service-connected low back arthritis.

The Veteran underwent a VA foot examination June 2012.  The Veteran complained of an altered gait for several years due to his low back condition and his GSW residuals.  He reported that his feet have hurt for a number of years with his right being more painful than the left. The examiner stated that x-rays of the bilateral feet indicated degenerative joint disease in 2009, and that these degenerative changes were likely due to the Veteran's service-connected conditions. 

In March 2013, a VA examiner reviewed the Veteran's claims file and provided an opinion regarding the presence of a current Achilles disability.  The examiner stated that they reviewed the June 2012 examination, podiatry notes from 2008 - 2011 as well as x-rays from October 2012.  The examiner stated that the Veteran does not have a current degenerative Achilles disability.  

The claims file was reviewed by another VA examiner in July 2013 regarding the presence of a current disability.  The Veteran's x-rays of the bilateral feet were discussed.  The left foot x-ray stated, "there is no fracture or dislocation. There is mild hallux valgus (or bunions).  There is increased talocalcaneal angle with suggestion of flattening in the lateral view. No soft tissue lesion is identified."  The right foot x-ray stated the same findings.  The examiner stated that based upon the evidence of record there was no evidence of a heel disability and that none of the x-rays show degenerative joint disorder of either foot as described by the 2012 examiner.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Unfortunately, after review of the evidence of record, the Board finds that the evidence of record weighs against the finding of service connection for an Achilles disorder or degenerative joint disease of the bilateral feet.  The Board finds probative the fact that the podiatrist that the Veteran indicates supports his claim actually indicates that while he agrees about the origin of his bilateral foot pain (his service connected low back condition) the actual diagnosis is not any bilateral foot condition.  While the podiatrist does state that the Veteran has some abnormal pronation of his feet, he attributes the Veteran's pain to radiculopathy secondary to service-connected low back arthritis.  

The only evidence of record that supports that the Veteran's podiatrist has diagnosed the Veteran with an Achilles disability is Veteran's own statement.  While the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, here, the Board finds the Veteran's report of an Achilles disability related to the pain in his feet due to his service-connected disabilities to be not credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute "medical" evidence).  Specifically, a written document provided by the Veteran's podiatrist indicates that the Veteran's foot pain is due to his service-connected disabilities, but it is due to already service-connected radiculopathy of the bilateral lower extremities, not a separate condition Achilles or foot condition.  

Additionally, while the June 2012 examiner indicated that the Veteran had degenerative joint disease of the bilateral feet.  Multiple examiners have reviewed the x-rays in the file and determined that the Veteran does not have any current arthritic condition of the bilateral feet.  As the opinions of the March 2013 and July 2013 examiners are supported by the evidence in the claims file, the Board finds their opinions to be more probative.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

As the majority of the evidence of record indicates that the Veteran's current pain in his feet and heels are due to his already service-connected lumbar radiculopathy, and not a separate foot or heel disability, service connection for a degenerative Achilles disability is denied.  See 38 C.F.R. § 4.14 (explaining that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided); Esteban v. Brown, 6 Vet. App. 259 (1994)(indicating that in determining if conditions may be rated separately, the critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions").  The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided to the Veteran in letters sent in December 2008.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, statements from the Veteran, and multiple VA examination reports.  These examinations were adequate as the examinations were thorough, the findings reported were detailed, and the opinions offered were responsive to the questions posed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a 50 percent rating for the residuals of a gunshot wound to the right hip, muscle group XVII is granted, effective November 10, 2008.

Entitlement to a 40 percent rating, but for degenerative joint disease of the lumbar spine, but no higher, is granted, effective November 10, 2008.

Entitlement to a rating of 40 percent for radiculopathy of the right lower extremity is granted, but no higher, effective April 21, 2011.

Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity from April 21, 2011 to October 8, 2013, and in excess of 40 percent from October 9, 2013, is denied.  

Entitlement to TDIU is granted. 

Severance of service connection for diabetes mellitus was improper, and restoration of service connection for diabetes mellitus is granted.

Entitlement to service connection for a degenerative heel disability is denied.  


REMAND

As indicated above, the Veteran has claimed entitlement to service connection for
peripheral neuropathy of the right lower extremity, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the left upper extremity, as secondary to service-connected diabetes mellitus.  The Veteran expressed disagreement with the determination of the RO in December 2012 that these conditions were not connected to service in his January 2013 NOD.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and representative addressing the issue of entitlement to service connection for peripheral neuropathy of the right lower extremity, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the left upper extremity.  The Veteran and representative should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


